Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election with traverse of Claims 1-18 in the reply filed on 11/09/2020 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of laser welding a workpiece stack-up that includes at least 5 two overlapping steel workpieces, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/09/2020.
Applicant's election with traverse of claims 1-18 in the reply filed on 11/09/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner has failed to demonstrate that the two identified Species lack a technical relationship involving one or more special technical features. That is, the Examiner has not shown that the two identified Species lack a contribution over the prior art; indeed, the Examiner has not even cited a prior art document in support of the restriction/election requirement. Notably, each of independent claims 1 and 18 calls for directing a preliminary welding laser beam towards a workpiece stack-up that includes overlapping steel workpieces to form a preliminary weld deposit that extends partially or fully through the workpiece stack-up followed by directing a principal welding laser beam at the workpiece stack-up and advancing the principal welding laser beam around the preliminary weld deposit. The Examiner has not shown that such a concept is present within the prior art.  
The use of a scanning optic laser head is certainly encompassed by the scope of the alleged Species I since that type of apparatus may be used to direct one or both of the preliminary and principal welding laser beams towards the workpiece stack-up. The notion that certain limitations may be recited 
This is found persuasive and claims 1-20 are examined. 

Claim Objections
Claim 1 and dependent claims are objected to because of the following informalities: 
In claims 1 and 19 at lines 8-9, “the steel workpieces” should be “the first and second steel workpieces”.  
In claim 7 at line 2, “the weld deposit” should be “the preliminary weld deposit”.
In claim 19 at lines 13-14, “the at least one preliminary weld deposits” should be “the at least one preliminary weld deposit.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the inner diameter boundary" in 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada (US 2015/0298255) in view of Forrest (US 2006/0278618).
	
	Regarding claim 1, Hisada discloses
A method (WELDING METHOD AND WELDING STRUCTURE; title, Figs. 2, 9

    PNG
    media_image1.png
    254
    559
    media_image1.png
    Greyscale

) of laser welding (laser light LA; Para. 52, Fig. 2A) a workpiece stack-up (a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A) that includes at least two overlapping workpieces (two welding objects 2 and 4; Para. 44, lines 3-4, Fig. 2A, MPEP 2115), the method comprising:

providing (as shown in Fig. 2A) a workpiece stack-up (a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A) that includes overlapping workpieces (two welding objects 2 and 4; Para. 44, lines 3-4, Fig. 2A, MPEP 2115), the workpiece stack-up comprising at least a first workpiece (2, Fig. 2A, MPEP 2115) and a second workpiece (4; Fig. A2, MPEP 2115), the first workpiece providing a top surface (top of “2”; Fig. 2) of the workpiece stack-up and the second workpiece providing a bottom surface (bottom of “4”; Fig. 2A) of the workpiece stack-up, wherein a faying interface (boundary between “2 and 4”; Fig. 2A) is established between each pair of adjacent overlapping workpieces within the workpiece stack-up, and wherein at least one of the workpieces in the workpiece stack-up 

directing (illuminating “LA” as shown in Fig. 2A) a preliminary welding laser beam (the laser light LA for a fixed period of time at a predetermined center point of Nugget 12a on the welding object 2 in Fig. 2A) at an initial spot location (the central focal point of “the laser light LA for a fixed period of time at a predetermined center point of Nugget 12a on the welding object 2”; Fig. 2A) on the top surface of the workpiece stack-up, the preliminary welding laser beam impinging the top surface and 

ceasing (emitting the laser light LA for a fixed period of time at a position set by the control of the control portion 104; Para. 54, lines 9-10, Fig. 2A wherein after a fixed period of time, laser illumination ends) transmission of the preliminary welding laser beam at the initial spot location 

directing (illuminating “LA” as shown in Fig. 2B) a principal welding laser beam (the laser light LA for a fixed period of time at a predetermined circumferential point of a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) at the top surface of the workpiece stack-up, the principal welding laser beam impinging the top surface radially outside (out of “the laser light LA for a fixed period of time at a predetermined point on the welding object 2 in Fig. 2A”) of the initial spot location and away (out of “the laser light LA for a fixed period of time at a predetermined point on the welding object 2 in Fig. 2A”) from the preliminary weld deposit (the beam spot of “the laser light LA” in Fig. 2A after “the fixed period of time at a predetermined point on the welding object 2 in Fig. 2A”) to create a principal molten weld pool (“the molten portion”; Para. 74, line 3 [beneath] the beam spot of “LA” in Fig. 2B on each nugget 12 formed in a generally circular shape having has six nuggets 12a, 12b, 12c, 12d, 12e, and 12f; Para. 45, lines 2-5, Fig. 2B) that penetrates (as shown in Fig. 5B

    PNG
    media_image2.png
    325
    470
    media_image2.png
    Greyscale
) into the workpiece stack-up from the top surface towards the bottom surface and that intersects each faying interface established within the workpiece stack-up; and

forming (is formed; Para. 44, line 6) a principal laser weld joint (The weld 10 formed by laser welding; Para. 44, lines 6-7, Fig. 2B) by advancing the principal welding laser beam relative to a plane (top surface of “2”; Fig. 2B) of the top surface of the workpiece stack-up along a beam travel pattern (a generally circular shape; Para. 45, lines 2-5, Fig. 2B) that lies within an annular weld area (the shape of “a generally circular shape having has six nuggets 12a, 12b, 12c, 12d, 12e, and 12f”; Para. 45, lines 2-5, Fig. 2B) defined by an inner diameter boundary (the inner/small circle abutting the circumference of “six nuggets 12a, 12b, 12c, 12d, 12e, and 12f”; Para. 45, lines 2-5, Fig. 2B) and an outer diameter boundary (the outer/big circle abutting the circumference of “six nuggets 12a, 12b, 12c, 12d, 12e, and 12f”; Para. 45, lines 2-5, Fig. 2B) on the plane of the top surface, the annular weld area and the beam travel pattern of the principal welding laser beam each surrounding a center area (the center of the inner/small circle abutting the circumference of “six nuggets 12a, 12b, 12c, 12d, 12e, and 12f”; Para. 45, lines 2-5, Fig. 2B)  on the plane of the top surface that spans the preliminary weld deposit formed in the workpiece stack-up.

	Hisada discloses “metal workpieces” and “a principal molten weld pool” as mapped above, but is silent regarding	
steel workpieces
at least one of the steel workpieces in the workpiece stack-up includes a surface coating of a zinc-based material;

creating a preliminary molten steel weld pool that penetrates into the workpiece stack-up from the top surface towards the bottom surface;

to cause the preliminary molten steel weld pool to solidify into a preliminary weld deposit that extends partially or fully through the workpiece stack-up;

	However Forrest discloses, in the analogous field for “Methodology for Zero-Gap Welding” (title, Figs. 2, 9

    PNG
    media_image3.png
    278
    523
    media_image3.png
    Greyscale
),	
steel workpieces (the substrates 10 and 12 generally steel that are coated with zinc (Zn); Para. 31, line 3-4)

at least one of the steel workpieces in the workpiece stack-up (a pair of substrates 10 and 12; Para. 20, line 3, Fig. 2) includes a surface coating (the substrates 10 and 12 generally steel that are coated with zinc (Zn); Para. 31, line 3-4) of a zinc-based material (coated with zinc (Zn); Para. 31, line 3-4);

creating a preliminary molten steel weld pool (The molten pool, or weld pool 26; Para. 22, line 13, Fig. 2) that penetrates into the workpiece stack-up from the top surface towards the bottom surface;

to cause the preliminary molten steel weld pool to solidify into a preliminary weld deposit (the solidified weld 27; Para. 35, Figs. 6A, 3 wherein Fig. 6A shows the finely right-hatched seam along lasers 22 and 24

    PNG
    media_image4.png
    302
    547
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    329
    453
    media_image5.png
    Greyscale
) that extends partially (as shown in Fig. 6A) or fully through the workpiece stack-up;

	The advantage of using Forrest’s steel coated with zinc (Zn) is to specifically select and weld a desired workpiece material such as a popular Zn-coated steel sheet suiting a user specific application.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada with Forrest by replacing Hisada’s workpiece with Forrest’s steel coated with zinc (Zn) in order to specifically select and weld a desired workpiece material such as a popular Zn-coated steel sheet suiting a user specific application.

	Regarding claim 2, Hisada in view of Forrest discloses
(Forrest: the substrates 10 generally steel that are coated with zinc (Zn); Para. 31, line 3-4, MPEP 2115) has an exterior outer surface and a first faying surface (Forrest: the bottom of Zn on the bottom of the substrates 10; Para. 31, line 3-4, MPEP 2115), and the second steel workpiece a second steel workpiece (Forrest: the substrates 12 generally steel that are coated with zinc (Zn); Para. 31, line 3-4, MPEP 2115)  has an exterior outer surface and a second faying surface (Forrest: the top of Zn on the top of the substrates 12; Para. 31, line 3-4, MPEP 2115), the exterior outer surface of the first steel workpiece providing the top surface of the workpiece stack-up (Forrest: a pair of substrates 10 and 12; Para. 20, line 3, Fig. 2) and the exterior outer surface of the second steel workpiece providing the bottom surface of the workpiece stack-up, and wherein the first and second faying surfaces of the first and second steel workpieces overlap and confront to establish a first faying interface} (MPEP 2115 for the limitation in the braces).

	Regarding claim 3, Hisada in view of Forrest discloses 
{the first steel workpiece (Forrest: the substrates 10 generally steel that are coated with zinc (Zn); Para. 31, line 3-4, MPEP 2115) has an exterior outer surface and a first faying surface (Forrest: the bottom of Zn on the bottom of the substrates 10; Para. 31, line 3-4, MPEP 2115), and the second steel workpiece (Forrest: the substrates 12 generally steel that are coated with zinc (Zn); Para. 31, line 3-4, MPEP 2115) has an exterior outer surface and a second faying surface (Forrest: the top of Zn on the top of the substrates 12; Para. 31, line 3-4, MPEP 2115), the exterior outer surface of the first steel workpiece providing the top surface of the workpiece stack-up (Forrest: a pair of substrates 10 and 12; Para. 20, line 3, Fig. 2) and the exterior outer surface of the second steel workpiece providing the bottom surface of the workpiece stack-up, and wherein the workpiece stack-up comprises a third steel workpiece situated between the first and second steel workpieces, the third steel workpiece having opposed faying surfaces, one of which overlaps and confronts the first faying surface of the first steel workpiece to establish a first faying interface and the other of which overlaps and confronts the second faying surface of the second steel workpiece to establish a second faying interface.} (MPEP 2115 for the limitation in the braces).

	Forrest discloses “the workpiece stack-up” as mapped above, but is silent regarding


	Forrest discloses the claimed invention except for a third steel workpiece situated between the first and second steel workpieces, one of which overlaps and confronts the first faying surface of the first steel workpiece to establish a first faying interface and the other of which overlaps and confronts the second faying surface of the second steel workpiece to establish a second faying interface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired number of steel sheets suiting a user specific application, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 4, Hisada in view of Forrest discloses 
directing (Hisada: illuminating “LA” as shown in Fig. 2A) the preliminary welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined center point of Nugget 12a on the welding object 2 in Fig. 2A) at the initial spot location (Hisada: the central focal point of “the laser light LA for a fixed period of time at a predetermined center point of Nugget 12a on the welding object 2”; Fig. 2A) on the top surface of the workpiece stack-up (Hisada: a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A) comprises fixedly training (Hisada: illuminating the laser light LA for a fixed period of time at a predetermined center point of a nugget 12a on the welding object 2 in Fig. 2A) the preliminary welding laser beam at the initial spot location on top surface.

	Regarding claim 5, Hisada in view of Forrest discloses
directing (Hisada: illuminating “LA” as shown in Fig. 2A) the preliminary welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined center point of Nugget 12a on the welding object 2 in Fig. 2A) at the initial spot location (Hisada: the central focal point of “the laser light LA for a fixed period of time at a predetermined center point of Nugget 12a on the welding object 2”; Fig. 2A) on the top surface of the workpiece stack-up (Hisada: a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A) comprises moving the preliminary welding laser beam relative to a plane (Hisada: the top of “2”; Fig. 2A) of the top surface at the initial spot location.

	Regarding claim 6, Hisada in view of Forrest discloses
each (Hisada: each laser light LA for a fixed period of time at a predetermined center point of each of the Nuggets 12a, 12b, 12c, 12d, 12e, 12f on the welding object 2 in Fig. 2A) of the preliminary welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined center point of Nugget 12a on the welding object 2 in Fig. 2A) and the principal welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined circumferential point of a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) has a power level that ranges from 1 kW to 10 kW (Forrest: the overlapped wattages of the “wattages that range from 1 kW to 30 kW”; Para. 26, line 7).

	The advantage of using Forrest’s laser light having Wattages from 1 kW to 10 kW is not only to use any laser device among a plurality of laser device generating power within the power range those are available in the market, but also to save time and resource without doing unnecessary R&D work.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada with Forrest by replacing Hisada’s general laser light LA with Forrest’s laser light having Wattages from 1 kW to 10 kW in order not only to use any laser device among a plurality of laser device generating power within the power range those are available in the market, but also to save time and resource without doing unnecessary R&D work.

	Regarding claim 7, Hisada in view of Forrest discloses
the preliminary weld deposit (Forrest: The molten pool, or weld pool 26; Para. 22, line 13, Fig. 2

    PNG
    media_image6.png
    256
    492
    media_image6.png
    Greyscale
) fully penetrates the workpiece stack-up (Forrest:  the substrates 10 and 12 generally steel that are coated with zinc (Zn); Para. 31, lines 3-4, Fig. 2) such that the weld deposit extends (as shown in Fig. 2) between the top and bottom surfaces of the workpiece stack-up.

	Regarding claim 8, Hisada in view of Forrest discloses
the preliminary weld deposit (Hisada: the laser light LA for a fixed period of time at a predetermined center point of Nugget 12a on the welding object 2 in Fig. 2A) has a diameter (Hisada: d; Fig. 1B [and] 1/2<d/p≤1; Para. 47, lines 4-5, Fig. 1B wherein p=distance between centers of nuggets

    PNG
    media_image7.png
    287
    436
    media_image7.png
    Greyscale
 wherein the desired diameter d is defined as a function of pitch p) that ranges (Hisada: 1/2<d/p≤1; Para. 47, lines 4-5, Fig. 1B wherein the bound of d is p/2<d≤p multiplying “p” to the original inequality condition) 
 at the top surface of the workpiece stack-up (Hisada: a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A).

	Hisada discloses “a diameter” as mapped above, but Hisada in view of Forrest is silent regarding
a diameter that ranges from 2 mm to 4 mm

	Hisada discloses the claimed invention except for a diameter that ranges from 2 mm to 4 mm.  It would have been an obvious matter of design choice to select a desired pitch “p” by solving the inequality equation which satisfies a user specific application such as p=4 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 9, Hisada in view of Forrest discloses 
further comprising:
Directing (Hisada: illuminating “LA” as shown in Fig. 2A) a second preliminary welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined center point of Nugget 12b on the welding object 2 in Fig. 2A) at a second initial spot location Hisada: a weld 92 at “the focal point of “the laser light LA for a fixed period of time at a predetermined center point of a nugget 12b on the welding object 2”; Fig. 2B, para. 73, lines 4-5 on the top surface of the workpiece stack-up (Hisada: a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A), the second preliminary welding laser beam impinging the top surface and creating a second preliminary molten steel weld pool (Hisada: a weld 92 at “the focal point of “the laser light LA for a fixed period of time at a predetermined center point of a nugget 12b on the welding object 2”; Fig. 2B, para. 73, lines 4-5, 

    PNG
    media_image8.png
    303
    501
    media_image8.png
    Greyscale
) that penetrates (as shown in Fig. 1) into the workpiece stack-up from the top surface towards the bottom surface;

ceasing (Hisada: emitting the laser light LA for a fixed period of time at a position set by the control of the control portion 104; Para. 54, lines 9-10, Fig. 2A wherein after a fixed period of time, laser illumination ends) transmission of the second preliminary welding laser beam at the second initial spot location to cause the second preliminary molten steel weld pool (Hisada: a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A [in view of] Forrest: the substrates 10 and 12 generally steel that are coated with zinc (Zn); Para. 31, line 3-4) to solidify into a second preliminary weld deposit (Hisada: the cooled weld 92 at “the focal point of “the laser light LA for a fixed period of time at a predetermined center point of a nugget 12b on the welding object 2”; Fig. 2B, para. 73, lines 4-5) that extends partially or fully through the workpiece stack-up, the second preliminary weld deposit being formed in the workpiece stack-up such that the center area (Hisada: a weld 92 at “the focal point of “the laser light LA for a fixed period of time at a predetermined center point of a nugget 12b on the welding object 2”; Fig. 2B, para. 73, lines 4-5) on the plane of the top surface spans both the preliminary weld deposit (Hisada: a weld 92 at “the focal point of “the laser light LA for a fixed period of time at a predetermined center point of a nugget 12a on the welding object 2”; Fig. 2B, para. 73, lines 4-5) and the second preliminary weld deposit.

Regarding claim 10, Hisada in view of Forrest discloses
advancing the principal welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined circumferential point of a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) along the beam travel pattern (Hisada: the circumferential point on a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) is performed by a scanning optic laser head (Hisada: The emitting portion 102 is a laser scanner such as a galvanometer scanner; Para. 52, lines 6-7) having tiltable (Hisada: the rotation shaft of a galvanometer scanner; Para. 52, lines 6-7) scanning mirrors (Hisada: the contained galvanometer reflector of “a laser scanner such as a galvanometer scanner”; Para. 52, lines 6-7) having tiltable (Hisada: the rotation shaft of a galvanometer scanner; Para. 52, lines 6-7) whose movements are coordinated (Hisada: set by the control of the control portion 104; Para. 54, lines 9-10, Fig. 2A) to move the principal welding laser beam relative to the plane of the top surface of the workpiece stack-up (Hisada: a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A).
	
	Regarding claim 15, Hisada in view of Forrest discloses
the beam travel pattern (Hisada: a generally circular shape; Para. 45, lines 2-5, Fig. 2B) of the principal welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined circumferential point of a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) is a closed-curve beam travel pattern (Hisada: the circular path of “a Nugget 12a in Fig. 2B; Para. 45, lines 2-5) that comprises a plurality (Hisada: each nugget 12 formed in a generally circular shape having has six nuggets 12a, 12b, 12c, 12d, 12e, and 12f; Para. 45, lines 2-5, Fig. 2B) of radially spaced (Hisada: nuggets 12a, 12b, 12c, 12d, 12e, and 12f; Para. 45, lines 2-5, Fig. 2B radially spaced in Fig. 2B) and unconnected circular (Hisada: nuggets 12a, 12b, 12c, 12d, 12e, and 12f; Para. 45, lines 2-5, Fig. 2B can be unconnected by selecting “pitch p” in Fig. 1B

    PNG
    media_image7.png
    287
    436
    media_image7.png
    Greyscale
) or elliptical weld paths that are concentrically (Hisada: with respect to the center of the whole nuggets 12a, 12b, 12c, 12d, 12e, and 12f; Para. 45, lines 2-5, Fig. 2B) arranged about the center area (Hisada: the center of the whole nuggets 12a, 12b, 12c, 12d, 12e, and 12f; Para. 45, lines 2-5, Fig. 2B).

	Regarding claim 17, Hisada in view of Forrest and Solomon discloses
the principal welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined circumferential point of a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) is advanced along the closed-curve beam travel pattern (Hisada: an ellipse, or a suitable curve or polygonal shape; Para. 46, lines 6-7) in a radially inward direction (Hisada: the path from the semi-major axis of the ellipse toward the semi-minor axis of the ellipse [in view of] Solomon: from “OE” to IE”; Fig. 2) from an outermost weld path (Hisada: the path around the semi-major axis of the ellipse toward the semi-minor axis of the ellipse [in view of] Solomon: from “OE” to IE”; Fig. 2) proximate the outer diameter boundary (Hisada: the path between the semi-major axis of the ellipse and the semi-minor axis of the ellipse) of the annular weld area (Solomon: the area swept by “an ellipse, or a suitable curve or polygonal shape”; Para. 46, lines 6-7) to an innermost weld path (Hisada: the path around the semi-minor axis of the ellipse toward the semi-major axis of the ellipse [in view of] Solomon: the converging path to “IE”; Fig. 2) proximate the inner diameter boundary (Hisada: the path around the semi-minor axis of the ellipse).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada (US 2015/0298255) in view of Forrest (US 2006/0278618) as applied to claim 10 above, and further in view of Kawai (US 2007/0193984).

	Regarding claim 11, Hisada in view of Forrest discloses
the principal welding laser beam is advanced (Forrest: travels; Claim 19, line 5) along the beam travel pattern (Hisada: the circumferential point on a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) at a travel speed (Forrest: the welding speed; Para. 41, lines 5-6) that ranges from 8 m/min to 50 m/min.

	Forrest discloses “a travel speed” as mapped above, but Hisada in view of Forrest is silent regarding
a travel speed that ranges from 8 m/min to 50 m/min.

	However, Kawai discloses, in the analogous field for “Coated material welding with multiple energy beams” (title, Fig. 4

    PNG
    media_image9.png
    544
    524
    media_image9.png
    Greyscale
),
(the maximum travel speed of laser machining head 3; Para. 43, line 7, Fig. 4) that ranges from 8 m/min to 50 m/min (a value of about 10 to 20 m/min; Para. 43, line 9, Fig. 4).

	The advantage of using Kawai’s maximum travel speed of laser machining head 3 is not only to adjust the time period of laser irradiation for each welding spot separately, but also to change the laser focal length independently of the distance to each welding spot in such a manner that the laser spot size at welding spot is constant between welding spots, using a point apart from focus resulting in a desired weld seam quality.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada in view of Forrest with Kawai by replacing Forrest’s welding speed with Kawai’s maximum travel speed of laser machining head 3 in order not only to adjust the time period of laser irradiation for each welding spot separately, but also to change the laser focal length independently of the distance to each welding spot in such a manner that the laser spot size at welding spot is constant between welding spots, using a point apart from focus resulting in a desired weld seam quality.


Claims 12-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada (US 2015/0298255) in view of Forrest (US 2006/0278618) as applied to claim 1 above, and further in view of Solomon (US 2017/0106470).

	Regarding claim 12, Hisada in view of Forrest discloses
the beam travel pattern (Hisada: the circumferential point on a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) of the principal welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined circumferential point of a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) is a spiral beam travel pattern  (Hisada: a spiral-shaped path, as shown by arrow D; Para. 57, lines 3-4, Fig. 2D which is a 3-dimensional spiral path and wherein the travel path can be set by the control of the control portion 104; Para. 54, lines 9-10

    PNG
    media_image10.png
    217
    509
    media_image10.png
    Greyscale
) that comprises a single nonlinear weld path (Hisada: the continuous non-linear path of “a spiral-shaped path, as shown by arrow D”; Para. 57, lines 3-4, Fig. 2D) 

	Hisada discloses “a single nonlinear weld path” as mapped above, but Hisada in view of Forrest is silent regarding a two-dimensional path
a single nonlinear weld path that revolves around and expands radially outwardly from a fixed inner point proximate the inner diameter boundary to a fixed outer point proximate the outer diameter boundary of the annular weld area.

	However, Solomon discloses, in the analogous field for “LASER BEAM WELDING WITH A SPIRAL WELD PATH HAVING A FIRST ORDER OF CONTINUITY” (title, Figs. 1, 2

    PNG
    media_image11.png
    360
    412
    media_image11.png
    Greyscale
   
    PNG
    media_image12.png
    427
    376
    media_image12.png
    Greyscale
),
(WP1; Fig. 1) that revolves around (spirally divergent; Fig. 1) and expands radially outwardly (helically divergent; Fig. 1) from a fixed inner point (the origin of “Wp1”; Fig. 1) proximate the inner diameter boundary (the area having radius shorter than the radius of “IE”; Fig. 2) to a fixed outer point (the current beam spot of “B”; Fig. 1)  proximate the outer diameter boundary (the area outside of the radius of the current beam spot of “B”; Fig. 1) of the annular weld area (the area swept by “WP1”; Fig. 1).

	The advantage of using Solomon’s Archimedean spiral weld path WP1 is to outgas or allow an escape path for the gases from either one or both sides of the joint so that the gases produced by the zinc coating’s lower boiling point than that of the base metal can be evaporated out of the molten puddle resulting in an improved weld-seam having less porosities.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada in view of Forrest with Solomon by replacing Hisada’s circular nugget path with Solomon’s Archimedean spiral weld path WP1 in order to outgas or allow an escape path for the gases from either one or both sides of the joint so that the gases produced by the zinc coating’s lower boiling point than that of the base metal can be evaporated out of the molten puddle resulting in an improved weld-seam having less porosities.

	Regarding claim 13, Hisada in view of Forrest and Solomon discloses
a step size (Solomon: the distance d between turning curves; Para., 25, lines 3-4, Figs. 1, 2) between radially-aligned points (Solomon: the crossing points on the x-axis; Fig. 2) on each pair (Solomon: a couple of the crossing points on the x-axis; Fig. 2) of adjacent turnings (Solomon: WP1; Fig. 2) of the weld path (Solomon: the weld path WP1; Para. 24, line 2, Figs. 1, 2) of the spiral beam travel pattern (Solomon: the weld path WP1 being an Archimedean spiral; Para. 24, line 7, Figs. 1, 4) is 

	Solomon discloses “a step size” as mapped above, but Hisada in view of Forrest and Solomon is silent regarding 
a step size greater than 0.01 mm and less than 0.8 mm.

	Solomon discloses the claimed invention except for a step size greater than 0.01 mm and less than 0.8 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired gap suiting a user specific application by programming a welding path into the memory of a controller and carry out by a processor since it was well known in the art that a welding path had been programmed and automatically carried out by the controller.

	Regarding claim 14, Hisada in view of Forrest discloses
the principal welding laser beam (Hisada: the laser light LA for a fixed period of time at a predetermined circumferential point of a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) is advanced along the beam travel pattern (Solomon: the distance d between turning curves; Para., 25, lines 3-4, Figs. 1, 2) from the fixed outer point (Solomon: OE; Fig. 2) proximate the outer diameter boundary (Solomon: the outer most spiral; Fig. 2) of the annular weld area (Solomon: the area covered by the welding path WP1; Fig. 2) to the fixed inner point (Solomon: IE; Fig. 2) proximate the inner diameter boundary (Solomon: the inner core portion of the welding path WP1; Fig. 2).

	Hisada discloses “the beam travel pattern” as mapped above, but Hisada in view of Forrest is silent regarding 
the spiral beam travel pattern (Solomon: the distance d between turning curves; Para., 25, lines 3-4, Figs. 1, 2) from the fixed outer point (Solomon: OE; Fig. 2) proximate the outer diameter boundary (Solomon: the outer most spiral; Fig. 2) of the annular weld area (Solomon: the area covered by the welding path WP1; Fig. 2) to the fixed inner point (Solomon: IE; Fig. 2) proximate the inner diameter boundary (Solomon: the inner core portion of the welding path WP1; Fig. 2).
	
	However, Solomon discloses, in the analogous field for “LASER BEAM WELDING WITH A SPIRAL WELD PATH HAVING A FIRST ORDER OF CONTINUITY” (title, Figs. 1, 2

    PNG
    media_image11.png
    360
    412
    media_image11.png
    Greyscale
   
    PNG
    media_image12.png
    427
    376
    media_image12.png
    Greyscale
),

the spiral beam travel pattern (the weld path WP1 being an Archimedean spiral; Para. 24, line 7, Figs. 1, 4) 

the fixed outer point (Solomon: OE; Fig. 2) proximate the outer diameter boundary (Solomon: the outer most spiral; Fig. 2) of the annular weld area (Solomon: the area covered by the welding path WP1; Fig. 2) 

the fixed inner point (Solomon: IE; Fig. 2) proximate the inner diameter boundary (Solomon: the inner core portion of the welding path WP1; Fig. 2).

	The advantage of using Solomon’s Archimedean spiral weld path WP1 is to outgas or allow an escape path for the gases from either one or both sides of the joint so that the gases produced by the zinc coating’s lower boiling point than that of the base metal can be evaporated out of the molten puddle resulting in an improved weld-seam having less porosities.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada in view of Forrest with Solomon by replacing Hisada’s circular nugget path with Solomon’s Archimedean spiral weld path WP1 in order to outgas or allow an escape path for the gases from either one or both sides of the joint so that the gases produced by the zinc 

	Hisada discloses “the fixed outer point” and “the fixed inner point” as mapped above, but Hisada in view of Forrest and Solomon is silent regarding 

the spiral beam travel pattern from the fixed outer point proximate the outer diameter boundary of the annular weld area to the fixed inner point proximate the inner diameter boundary.

	Solomon discloses the claimed invention except for the direction of the spiral beam travel pattern from the fixed outer point proximate the outer diameter boundary of the annular weld area to the fixed inner point proximate the inner diameter boundary.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired welding path direction suiting a user specific application by modifying the programming, since it has been held that a mere reversal of the essential welding direction of a device involves only routine skill in the art.

	Regarding claim 16, Hisada in view of Forrest and Solomon discloses
a step size (Solomon: the distance d between turning curves; Para., 25, lines 3-4, Figs. 1, 2) between radially-aligned points (Solomon: the crossing points on the x-axis; Fig. 2) of each pair (Solomon: a couple of the crossing points on the x-axis; Fig. 2) of adjacent circular (Hisada: a generally circular shape; Para. 45, lines 4-5, Fig. 2A wherein the center of each nugget and radius of each nugget is changed “by controlling the orientation of an internal galvanometer mirror”; Para. 52, lines 8-9) or elliptical path (Hisada: the nuggets 12 have elliptical shapes; Para. 49, line 3) is 

	Solomon discloses “a step size” as mapped above, but Hisada in view of Forrest and Solomon is silent regarding 
greater than 0.01 mm and less than 0.8 mm.



	Regarding claim 18, Hisada in view of Forrest discloses
a diameter (Hisada: the diameter of “a nugget 12a”; Fig. 2B)

	Hisada discloses “a diameter” as mapped above, but Hisada in view of Forrest is silent regarding

a diameter (Solomon: the diameter of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) of the inner diameter boundary (Solomon: the inner-most concentric circle of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) of the annular weld area (Solomon: whole area swept by “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) ranges from 3 mm to 12 mm and a diameter of the outer diameter boundary ranges from 5 mm to 15 mm.

	However, Solomon discloses, in the analogous field for “LASER BEAM WELDING WITH A SPIRAL WELD PATH HAVING A FIRST ORDER OF CONTINUITY” (title, Figs. 1, 2

    PNG
    media_image11.png
    360
    412
    media_image11.png
    Greyscale
   
    PNG
    media_image12.png
    427
    376
    media_image12.png
    Greyscale
),

a diameter (the diameter of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) of the inner diameter boundary (the inner-most concentric circle of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) of the annular weld area (whole area swept by “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) ranges from 3 mm to 12 mm and a diameter (diameter of the outer-most concentric circle of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) of the outer diameter boundary (the outer-most concentric circle of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) ranges from 5 mm to 15 mm.

	The advantage of using Solomon’s concentrically circular welding path is to outgas the vaporous Zn gas evaporated from the Zn-coating and produce a less porous weld seam by stirring the molten weld puddle.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada in view of Forrest with Solomon by replacing Hisada’s welding path of “nuggets 12” with Solomon’s concentrically circular welding path in order to outgas the vaporous Zn gas evaporated from the Zn-coating and produce a less porous weld seam by stirring the molten weld puddle.

but Hisada in view of Forrest and Solomon is silent regarding

the annular weld area ranges from 3 mm to 12 mm and a diameter of the outer diameter boundary ranges from 5 mm to 15 mm.

	Solomon discloses the claimed invention except for gap area ranges of the annular weld area ranges from 3 mm to 12 mm and a diameter of the outer diameter boundary ranges from 5 mm to 15 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimal range of welding gap areas suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada (US 2015/0298255) in view of Forrest (US 2006/0278618) and Kawai (US 2007/0193984).

	Regarding claim 19, Hisada discloses
A method (WELDING METHOD AND WELDING STRUCTURE; title, Figs. 2, 9

    PNG
    media_image1.png
    254
    559
    media_image1.png
    Greyscale
) of remote (above “2” and “4”; Fig. 2A) laser welding (laser light LA; Para. 52, Fig. 2A) a workpiece stack-up (a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A) that includes at least two overlapping workpieces (two welding objects 2 and 4; Para. 44, lines 3-4, Fig. 2A, MPEP 2115), the method comprising:

providing (as shown in Fig. 2A) a workpiece stack-up (a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A) that includes overlapping workpieces (two welding objects 2 and 4; Para. 44, lines 3-4, Fig. 2A, MPEP 2115), the workpiece stack-up comprising at least a first workpiece (2, Fig. 2A, MPEP 2115) and a second workpiece (4; Fig. A2, MPEP 2115), the first workpiece providing a top surface (top of “2”; Fig. 2) of the workpiece stack-up and the second workpiece providing a bottom surface (bottom of “4”; Fig. 2A) of the workpiece stack-up, wherein a faying interface (boundary between “2 and 4”; Fig. 2A) is established between each pair of adjacent overlapping steel workpieces within the workpiece stack-up, and wherein at least one of the workpieces in the workpiece stack-up 

operating (The control portion 104 controlling the emitting portion 102 (more specifically, the orientation of the galvanometer mirror); Para. 52, lines 11-13, Fig. 2A) a scanning optic laser head (a laser scanner such as a galvanometer scanner; Para. 52, lines 6-7) to form at least one preliminary weld deposit (a weld 10; Para. 44, line 5, Fig. 2A [and] the molten portion; Para. 74, line 3) that extends from the top surface of the workpiece stack-up either partially or fully through (as shown in Fig. 1B

    PNG
    media_image13.png
    291
    456
    media_image13.png
    Greyscale
) the workpiece stack-up, each of the at least one preliminary weld deposits (12a, 12b; Fig. 1B) being formed by directing a preliminary welding laser beam (laser light LA at a predetermined position on the welding object 2, by controlling the orientation of an internal galvanometer mirror; Para. 52, line 7-9, Fig. 2A) at an initial spot location (the central focal point of “the laser light LA for a fixed period of time at a predetermined center point of Nugget 12a on the welding object 2”; Fig. 2A) on the top surface of the workpiece stack-up to create a preliminary molten steel weld pool (the molten portion; Para. 74, line 3 at the beam spot on “12a”; Fig. 2A) that penetrates (as shown in Fig. 1B) into the workpiece stack-up from the top surface towards the bottom surface, followed by ceasing (emitting the laser light LA for a fixed period of time at a position set by the control of the control portion 104; Para. 54, lines 9-10, Fig. 2A wherein after a fixed period of time, laser illumination ends) transmission of the preliminary welding laser beam at the initial spot location to cause the preliminary molten steel weld pool to solidify (after a fixed period of time; Para. 54, lines 9-10);

operating (as shown in Fig. 2B) the scanning optic laser head to direct a principal welding laser beam (the laser light LA for a fixed period of time at a predetermined circumferential point of a circular Nugget 12a on the welding object 2 in Fig. 2B; Para. 45, lines 2-5) at the top surface of the workpiece stack-up (moving from the center in Fig.. 2A to a circular beam position in Fig. 2B) formation of the at least one preliminary weld deposit (the molten portion; Para. 74, line 3 at the beam spot on “12a”; Fig. 2A), the principal welding laser beam impinging the top surface within an annular weld area (the swept area by “a plurality of nuggets 12”; Para. 45, line 1, Fig. 2A) defined by an inner diameter boundary (the inner dotted circle; Fig. 2B

    PNG
    media_image14.png
    161
    356
    media_image14.png
    Greyscale
) and an outer diameter boundary (the outer dotted circle; Fig. 2B) on the plane of the top surface to create a principal molten weld pool (the molten portion; Para. 74, line 3 at the beam spot on “12a”; Fig. 1B) that penetrates (as shown in Fig. 1B) into the workpiece stack-up from the top surface towards the bottom surface, the annular weld area surrounding a center area (the area within the inner dotted circle; Fig. 2B) on the plane of the top surface that spans the at least one preliminary weld deposit formed in the workpiece stack-up; and

coordinating (scanning the laser light LA along a circumferential path (e.g., a path having the same shape as the outer periphery of the nuggets 12 in FIG. 1A); Para. 55, lines 3-5, Fig. 2A) the movement of tiltable scanning mirrors (x, y, z reflectors of the “scanner such as a galvanometer scanner”; Para. 52, lines 6-7, Fig. 2A) within the scanning optic laser head to advance the principal welding laser beam relative to the plane of the top surface of the workpiece stack-up and along a beam travel pattern (a circumferential path (e.g., a path having the same shape as the outer periphery of the nuggets 12 in FIG. 1A) that lies within the annular weld area and surrounds the center area that spans the at least one preliminary weld deposit, and wherein the principal welding laser beam is advanced along the beam travel pattern at a travel speed (the linear speed of the beam spot of “LA” obtained by multiply the radius of rotation to the angular speed of “controlling the orientation of an internal galvanometer mirror”; Para. 52, lines 8-9, Fig. 2A) 

	Hisada discloses “a preliminary welding laser beam” as mapped above, but is silent regarding
a solid-state preliminary welding laser beam
steel workpieces
at least one of the steel workpieces in the workpiece stack-up includes a surface coating or a zinc-iron alloy;
a travel speed that ranges from 2 m/min to 120 m/min.

	However Forrest discloses, in the analogous field for “Methodology for Zero-Gap Welding” (title, Figs. 2, 9

    PNG
    media_image3.png
    278
    523
    media_image3.png
    Greyscale
),	

a solid-state preliminary welding laser beam (lasers such as a Nd:YAG laser, a C02 laser, and a ytterbium laser (Yb) are preferred; Para. 26, lines 3-4)

steel workpieces (the substrates 10 and 12 generally steel that are coated with zinc (Zn); Para. 31, line 3-4)

at least one of the steel workpieces in the workpiece stack-up (a pair of substrates 10 and 12; Para. 20, line 3, Fig. 2) includes a surface coating (the substrates 10 and 12 generally steel that are coated with zinc (Zn); Para. 31, line 3-4) of zinc (zinc (Zn); Para. 31, line 3-4) or a zinc-iron alloy;

	The advantage of using Forrest’s Nd:YAG laser is to use one of a mass-produced and easily available laser device saving money and time.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada with Forrest by replacing Hisada’s laser device with Forrest’s Nd:YAG laser in order to use one of a mass-produced and easily available laser device saving money and time.

	The advantage of using Forrest’s steel coated with zinc (Zn) is to specifically select and weld a desired workpiece material such as a popular Zn-coated steel sheet suiting a user specific application.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada with Forrest by replacing Hisada’s workpiece with Forrest’s steel coated with zinc (Zn) in order to specifically select and weld a desired workpiece material such as a popular Zn-coated steel sheet suiting a user specific application.

	The advantage of using Forrest’s steel coated with zinc (Zn) is to specifically define the desired workpiece materials suiting a user specific application.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada with Forrest by replacing Hisada’s workpiece with Forrest’s steel coated with zinc (Zn) in order to specifically define the desired workpiece materials suiting a user specific application.

	Hisada discloses “a preliminary welding laser beam” as mapped above, but Hisada in view of Forrest is silent regarding
 that ranges from 2 m/min to 120 m/min.

	Forrest discloses “a travel speed” as mapped above, but Hisada in view of Forrest is silent regarding
a travel speed that ranges from 8 m/min to 50 m/min.

	However, Kawai discloses, in the analogous field for “Coated material welding with multiple energy beams” (title, Fig. 4

    PNG
    media_image9.png
    544
    524
    media_image9.png
    Greyscale
),
a travel speed (the maximum travel speed of laser machining head 3; Para. 43, line 7, Fig. 4) that ranges from 8 m/min to 50 m/min (a value of about 10 to 20 m/min; Para. 43, line 9, Fig. 4).

	The advantage of using Kawai’s maximum travel speed of laser machining head 3 is not only to adjust the time period of laser irradiation for each welding spot separately, but also to change the laser focal length independently of the distance to each welding spot in such a manner that the laser spot size at welding spot is constant between welding spots, using a point apart from focus resulting in a desired weld seam quality.
.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada (US 2015/0298255) in view of Forrest (US 2006/0278618) and Kawai (US 2007/0193984) as applied to claim 19 above, and further in view of Solomon (US 2017/0106470).

20. The method set forth in claim 19, wherein 
	Regarding claim 20, Hisada in view of Forrest and Kawai discloses
the at least one preliminary weld deposit (Hisada: a weld 10; Para. 44, line 5, Fig. 2D [and] the molten portion; Para. 74, line 3) is a single preliminary weld deposit (Hisada: a spiral-shaped path, as shown by arrow D; Para. 57, lines 3-4, Fig. 2D which is a 3-dimensional spiral path and wherein the travel path can be set by the control of the control portion 104; Para. 54, lines 9-10

    PNG
    media_image10.png
    217
    509
    media_image10.png
    Greyscale
) having a diameter (Hisada: d; Fig. 1B [and] 1/2<d/p≤1; Para. 47, lines 4-5, Fig. 1B wherein p=distance between centers of nuggets

    PNG
    media_image7.png
    287
    436
    media_image7.png
    Greyscale
 wherein the desired diameter d is defined as a function of pitch p) that ranges from 2 mm to 4 mm  (Hisada: 2<d≤4, mm  wherein 1/2<d/p≤1; Para. 47, lines 4-5, Fig. 1B wherein the bound of d is p/2<d≤p and then multiplying “p” to the original inequality condition and selecting p= 4mm, the range of diameter is 2<d≤4, mm) at the top surface of the workpiece stack-up (Hisada: a welding structure 1 including a plurality of welding objects (such as metal plates); Para. 44, lines 1-2, Fig. 2A), and wherein a diameter (Hisada: the diameter of the inner dotted circle; Fig. 2B

    PNG
    media_image14.png
    161
    356
    media_image14.png
    Greyscale
) of the inner diameter boundary (Hisada: the inner dotted circle; Fig. 2B) of the annular weld area (the swept area by “a plurality of nuggets 12”; Para. 45, line 1, Fig. 2A) 
 and a diameter (Hisada: the diameter of the outer dotted circle; Fig. 2B) of the outer diameter boundary (Hisada:  the outer dotted circle; Fig. 2B)

	Hisada in view of Forrest and Kawai discloses “a diameter of the inner diameter boundary of the annular weld area and a diameter of the outer diameter boundary” as mapped above, but Hisada in view of Forrest and Kawai is silent regarding
a diameter of the inner diameter boundary of the annular weld area ranges from 3 mm to 12 mm and a diameter of the outer diameter boundary ranges from 5 mm to 15 mm.

	However, Solomon discloses, in the analogous field for “LASER BEAM WELDING WITH A SPIRAL WELD PATH HAVING A FIRST ORDER OF CONTINUITY” (title, Figs. 1, 2

    PNG
    media_image11.png
    360
    412
    media_image11.png
    Greyscale
   
    PNG
    media_image12.png
    427
    376
    media_image12.png
    Greyscale
),

a diameter (the diameter of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) of the inner diameter boundary (the inner-most concentric circle of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) of the annular weld area (whole area swept by “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) ranges from 3 mm to 12 mm (3.785 mm wherein y=(a+b)sin=(a+b/2))sin/2=(a+b/2)) wherein a=3 mm, b=1/2 mm, y= 3+(1/2)/2)=3 +3.14/4=3.785 mm)
and a diameter (diameter of the outer-most concentric circle of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) of the outer diameter boundary (the outer-most concentric circle of “a known laser path that consisting of concentric circles”; Para. 28, lines 5-6) ranges from 5 mm to 15 mm (6.925 mm wherein y=(a+b)sin=(a+b/2))sin5/2=(a+b/2)) wherein a=3 mm, b=1/2 mm, y= 3+(1/2)/2)=3 +5x3.14/4=6.925 mm).

	The advantage of using Solomon’s concentrically circular welding path is to outgas the vaporous Zn gas evaporated from the Zn-coating and produce a less porous weld seam by stirring the molten weld puddle.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hisada in view of Forrest with Solomon by replacing Hisada’s welding path of “nuggets 12” with Solomon’s concentrically circular welding path in order to outgas the vaporous Zn gas evaporated from the Zn-coating and produce a less porous weld seam by stirring the molten weld puddle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakagawa (US-20180126491), Gu (US-20130087540), Gilles (US-20090261079), Dinauer (US-20070084835), Xie (US-6608278), Pennington (US-4642446), Nakagawa (US-20170050269).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761